Citation Nr: 0708198	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for valvular insufficiency 
claimed as secondary to medication taken for service-
connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to 
November 1987.

The matter of service connection for valvular insufficiency 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claim.  The veteran testified before 
the undersigned at a November 2005 videoconference hearing.  
A transcript has been associated with the file.  The Board 
remanded this case in January 2006.

The issue of service connection for Raynaud's Phenomenon was 
denied in a March 2005 rating decision of the Cleveland RO.  
The claims file contains a notice of disagreement.  VA's 
computerized appeals system shows the RO recently issued a 
statement of the case to the veteran on this claim.  Since an 
appeal has not yet been received, no further action is needed 
on this claim.


FINDING OF FACT

The veteran has withdrawn his appeal seeking service 
connection for valvular insufficiency claimed as secondary to 
medication taken for service-connected migraine headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal for 
service connection for valvular insufficiency claimed as 
secondary to medication taken for service-connected migraine 
headaches by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 22, 2006, the veteran's representative submitted 
a signed statement from the veteran indicating that she 
withdrew her claim for service connection for valvular 
insufficiency claimed as secondary to medication taken for 
service-connected migraine headaches.  VA regulation provides 
for the withdrawal of an appeal to the Board by the 
submission of a written request to that effect at any time 
before the Board promulgates a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2006); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending and 
it is not viable).

As of November 22, 2006 the Board had not yet issued a final 
decision on this case, therefore the veteran's withdrawal of 
this issue is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Consequently, in such an 
instance, dismissal of the appeal is appropriate.  See 38 
U.S.C.A. § 7105(d) (West 2002).

Because the veteran has clearly expressed her desire to 
terminate her appeal for these benefits, because she has done 
so in writing, and because the Board had not yet promulgated 
a decision on her appeal at the time of her request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b) (2006).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the veteran's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).




(CONTINUED ON NEXT PAGE)



ORDER

The claim for service connection for valvular insufficiency 
claimed as secondary to medication taken for service-
connected migraine headaches is dismissed.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


